                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

KELIN SANCHEZ-GONZALEZ,                          )
                                                 )
                 Petitioner,                     )
                                                 )
          v.                                     )          No. 4:18-CV-619-RLW
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                 Respondent.                     )

                               MEMORANDUM AND ORDER

       This closed case is before the Court on petitioner's amended petition for writ of

habeas corpus under 28 U.S.C. § 2241. 1 Petitioner seeks two days credit for every one

day served in pretrial custody at the Warrenton County Jail, because she alleges the

conditions of the facility constituted cruel and unusual punishment.                 Specifically,

petitioner states that she was "deprived of personal hygiene or her duty or her diet [was]

inadequate" at the Warrenton County Jail. Petitioner's petition will be denied.

       First, assuming petitioner had a nonfrivolous claim for violation of her

constitutional rights during her pretrial confinement at the Warrenton County Jail, this

matter would properly be brought as an action under 42 U.S.C. § 1983 for violation of a

constitutional right. Plaintiff did not file any such action while confined in the Warrenton



1
  The Court has previously dismissed this action for petitioner's failure to comply with the
Court's Order dated May 24, 2018. See ECF Nos. 2 and 3. Petitioner states she did not receive
the Order dated May 24, and attempts to comply with the Order by filing an amended petition for
writ of habeas corpus. See ECF Nos. 4 and 5. Because her amended petition for writ of habeas
corpus is legally frivolous, the Court will address its merit without regard to the fact that it is
untimely filed in this closed case.
County Jail.   Even if plaintiff had filed a § 1983 action, and assuming she had been

successful, plaintiffs relief in such instance would be monetary damages, not a reduction

in the length of her federal sentence.

       Second, to the extent plaintiff is now seeking a recalculation in the length of her

sentence, it is the responsibility of the BOP, once an inmate has begun serving a federal

sentence, to calculate the length of the inmate's sentence. United States v. Wilson, 503

U.S. 329, 333-35 (1992). A writ of habeas corpus pursuant to 28 U.S.C. § 2241 is the

proper means of challenging the BOP's computation of an inmate's sentence. United

States v. Tindall, 455 F .3d 885, 888 (8th Cir.2006) ("Prisoners are entitled to

administrative review of the computation of their credits . . . and after properly

exhausting these administrative remedies, an inmate may seek judicial review through

filing a habeas corpus petition under 28 U.S.C. § 2241.").

       A petition under § 2241 may only be filed in the judicial district in which

petitioner's custodian is located. 28 U.S.C. § 224l(a); Rumsfeld v. Padilla, 542 U.S. 426,

442 (2004 ). Petitioner is currently confined in FCI Aliceville, in Aliceville, Alabama.

Petitioner's custodian, therefore, is located within the Northern District of Alabama.

Consequently, this Court lacks jurisdiction to grant the requested relief. Furthermore, in

order to receive the relief she requests, petitioner must exhaust her administrative

remedies with the BOP before filing a § 2241 petition in the proper court.




                                            -2-
      Accordingly,

      IT IS HEREBY ORDERED that petitioner's amended petitioner for writ of

habeas corpus under 28 U.S.C. § 2241 is DENIED. [ECF No. 5]

      Dated this !l!!:aay of January, 2019.




                                          RONNIE L. WHITE
                                          UNITED STATES DISTRICT JUDGE




                                        -3-
